  Case: 1:20-cv-00829-SO Doc #: 8 Filed: 07/07/20 1 of 4. PageID #: 50




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


HAYES W. ROWAN,                               )       Case No.: 1:20 CV 829
                                              )
       Plaintiff,                             )
                                              )       JUDGE SOLOMON OLIVER, JR.
       v.                                     )
                                              )
CLEVELAND MUNICIPAL COURT,                    )       MEMORANDUM OF OPINION
                                              )       AND ORDER
       Defendants.                            )



       Pro se Plaintiff Hayes W. Rowan filed this action against the Cleveland Municipal Court.

Plaintiff alleges he is the Defendant in a criminal case pending in that court and asserts he has

received ineffective assistance of counsel and has been denied a speedy trial. His next court hearing

is July 1, 2020. He asks this Court to enjoin those state court proceedings and schedule a status

conference to determine if that case should proceed in light of the alleged violation of his

constitution rights.

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365

(1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to dismiss

an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon which relief

can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319

(1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d

194, 197 (6th Cir. 1996). An action has no arguable basis in law when a Defendant is immune from
  Case: 1:20-cv-00829-SO Doc #: 8 Filed: 07/07/20 2 of 4. PageID #: 51




suit or when a Plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke,

490 U.S. at 327. An action has no arguable factual basis when the allegations are delusional or rise

to the level of the irrational or “wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 32 (1992);

Lawler, 898 F.2d at 1199.

        When determining whether the Plaintiff has stated a claim upon which relief can be granted,

the Court must construe the Complaint in the light most favorable to the Plaintiff, accept all factual

allegations as true, and determine whether the Complaint contains “enough fact to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The

Plaintiff’s obligation to provide the grounds for relief “requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Id. Although a

Complaint need not contain detailed factual allegations, its “factual allegations must be enough to

raise a right to relief above the speculative level on the assumption that all the allegations in the

Complaint are true.” Id. The Court is “not bound to accept as true a legal conclusion couched as

a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The Supreme Court in Ashcroft

v. Iqbal, 556 U.S. 662, 677-678 (2009), further explains the “plausibility” requirement, stating that

“a claim has facial plausibility when the Plaintiff pleads factual content that allows the Court to draw

the reasonable inference that the Defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678. Furthermore, “the plausibility standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a Defendant acted unlawfully.” Id. This determination is a

“context-specific task that requires the reviewing Court to draw on its judicial experience and

common sense.” Id.

        This Court cannot grant the relief Plaintiff seeks. A federal court must decline to interfere


                                                   2
  Case: 1:20-cv-00829-SO Doc #: 8 Filed: 07/07/20 3 of 4. PageID #: 52




with pending state proceedings involving important state interests unless extraordinary circumstances

are present. See Younger v. Harris, 401 U.S. 37, 44-45 (1971). When a person is the target of an

ongoing state action involving important state matters, he or she cannot interfere with the pending

state action by maintaining a parallel federal action involving claims that could have been raised in

the state case. Watts v. Burkhart, 854 F.2d 839, 844-48 (6th Cir.1988). If the state Defendant files

such a case, Younger abstention requires the federal court to defer to the state proceeding. Id; see

also Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15 (1987). Based on these principles, abstention is

appropriate if: (1) state proceedings are ongoing; (2) the state proceedings implicate important state

interests; and (3) the state proceedings afford an adequate opportunity to raise federal questions.

Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). Abstention

is mandated whether the state court proceeding is criminal, quasi-criminal, or civil in nature as long

as federal court intervention “unduly interferes with the legitimate activities of the state.” Younger,

401 U.S. at 44.

       All three factors supporting abstention are present. Plaintiff’s criminal case is still pending,

and state court criminal matters are of paramount state interest. See Younger, 401 U.S. at 44-45.

The third requirement of Younger is that Plaintiff must have an opportunity to assert his federal

challenges in the state court proceeding. The pertinent inquiry is whether the state proceedings afford

an adequate opportunity to raise the federal claims. Moore v. Sims, 442 U.S. 415, 430 (1979). The

burden at this point rests on the Plaintiff to demonstrate that state procedural law bars presentation

of his claims. Pennzoil Co., 481 U.S. at 14. When a Plaintiff has not attempted to present his

federal claims in the state court proceedings, the federal court should assume that state procedures

will afford an adequate remedy, in the absence of “unambiguous authority to the contrary.” Pennzoil,


                                                  3
  Case: 1:20-cv-00829-SO Doc #: 8 Filed: 07/07/20 4 of 4. PageID #: 53




481 U.S. at 15. Here, there has been no showing that the claims asserted by Plaintiff in this federal

lawsuit are barred in the state action. The requirements of Younger are satisfied and this Court must

abstain from interfering in any pending state court criminal action against the Plaintiff.

                                              Conclusion

          Accordingly, this action is dismissed pursuant to 28 U.S.C. §1915(e). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith.1

          IT IS SO ORDERED.



                                                 /S/ SOLOMON OLIVER, JR.
                                                 SOLOMON OLIVER, JR.
                                                 UNITED STATES DISTRICT JUDGE

July 7, 2020




          1
                 28 U.S.C. § 1915(a)(3) provides:

                 An appeal may not be taken in forma pauperis if the trial court certifies that it is not
                 taken in good faith.

                                                    4
